Case 1:19-mj-00127-V|\/|S Document 1 Filed 02/08/19 Page 1 of 15 Page|D #: 1

AB:PP
F.# 2018R023 82

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

TO BE FILED UNDER SEAL
IN THE MATTER OF THE SEARCH OF APPLICATION FOR A
INFORMATION ASSOCIATED WITH SEARCH WARRANT FOR
FACEBOOK USER ID 100002075016114 INFORMATION IN
THAT IS STORED AT PREMISES POSSESSION OF A PROVIDER
CONTROLLED BY FACEBOOK INC (FACEBOOK ACCOUNT)

Case No. l9-MJ-127

 

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, JOANNA BECK, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

l. I make this affidavit in support of an application for a search warrant for
information associated with a certain Facebook user ID that is stored at premises owned,
maintained, controlled, or operated by Facebook Inc. (“Facebook”), a social networking
company headquartered in Menlo Park, California. The information to be searched is described
in the following paragraphs and in Attachment A. This affidavit is made in support of an
application for a search Warrant under 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A) to
require Facebook to disclose to the government records and other information in its possession,
pertaining to the subscriber or customer associated with the user ID.

2. I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives, and have been since 2016. I have participated in numerous investigations into

Case 1:19-mj-00127-V|\/|S Document 1 Filed 02/08/19 Page 2 of 15 Page|D #: 2

organized crime and firearms trafficking, and have participated in all aspects of investigations,
including conducting surveillance, executing search warrants, debriefing defendants and
informants, interviewing witnesses, and reviewing and analyzing documents Based on my
training and experience, I am familiar with the use of electronically stored information in such
investigations, including on Facebook.

3. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to show merely that there is sufficient probable cause for the requested warrant and does not set
forth all of my knowledge about this matter.

4. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of 18 U.S.C. § 922(g)(1) have been committed
by ALONZO SHIPP. There is also probable cause to search the information described in
Attachment A for evidence of these crimes, as described in Attachment B.

PROBABLE CAUSE

5. On or about July 20, 2018 at approximately 2251 a.m., ALONZO SHIPP, shot an
individual (the “Victim”) in the abdomen outside l 17-26 l47th Street, between l 19th Avenue
and Foch Boulevard in Queens, NY. The Victim fled and collapsed approximately one and a
half blocks away from the shooting. SHIPP then followed the Victim.

6. The Victim then placed a call to 91 1. During the 911 call, the Victim stated in part:
“I’ve been shot My shooter’s corning to me right now . . . My shooter is on me . . . My shooter
is right here, my shooter is right here.”

7. The Victim can be heard saying in substance and in part on the 911 call: “I don’t

Want to die Pump, please. Please. Please [inaudible] Pump. Pump. Pump. l don’t want to die

2

Case 1:19-mj-00127-VI\/|S Document 1 Filed 02/08/19 Page 3 of 15 Page|D #: 3

Pump. Pumpl don’t want to die, Pump.” Law enforcement databases reveal “Pump” and
“Pumpkin” to be nicknames for SHIPP. SHIPP has also subsequently admitted to law
enforcement to going by “Pump.” In addition, video recordings and other interviews
demonstrate that SHIPP was the individual who shot the Victim and stood over the Victim as the
Victim begged “Pump” not to kill him. One surveillance video of the incident appears to show a
bandage or some other object on the defendant’s lower left arm.

8. On January 22, 2019, a grand jury sitting in the Eastern District of New York
indicted SPHPP for being a felon in possession of firearm and ammunition, in violation of 18
U.S.C. § 922(g). g United States v. Shipp, l9-CR-29 (NGG). SHIPP was subsequently
remanded into custody by the Honorable James M. Orenstein, United States Magistrate Judge.

9. Law enforcement agents have reviewed a publicly accessible Facebook page for
an individual using the name “Sts Pistol Tony” (the account to be searched in Attachment A).
Profile photos of the user of that profile, and other publicly available photos on that account,
appear to be photos of SHIPP. In addition, individuals wish this account holder “Happy
Birthday” on October 31, the same birthday as SHIPP.

10. Publicly available photos nom May 25, 2018 from this account show SHIPP With
What appears to be an ACE bandage on his lower left arm less than two months prior to the
shooting.

ll. Publicly available posts B‘om 2018 appear to show SHIPP referring to himself as
“Pump” and other individuals referring to him as “Pump.”

12. As of the date of this Aftidavit, the Facebook page remains publicly available. In
addition, preservation requests have been sent to Facebook on or about August 7, 2018 and

February 6, 2019.

Case 1:19-mj-00127-VI\/|S Document 1 Filed 02/08/19 Page 4 of 15 Page|D #: 4

l3. Facebook owns and operates a free-access social networking website of the same
name that can be accessed at http://www.facebook.com. Facebook allows its users to establish
accounts with Facebook, and users can then use their accounts to share written news,
photographs, videos, and other information With other Facebook users, and sometimes With the
general public.

14. Facebook asks users to provide basic contact and personal identifying information
to Facebook, either during the registration process or thereafter. This information may include
the user’s fiall name, birth date, gender, contact e-mail addresses, Facebook passwords, Facebook
security questions and answers (for password retrieval), physical address (including city, state,
and zip code), telephone numbers, screen names, websites, and other personal identifiers.
Facebook also assigns a user identification number to each account.

15. Facebook users may join one or more groups or networks to connect and interact
with other users who are members of the same group or network. Facebook assigns a group
identification number to each group. A Facebook user can also connect directly with individual
Facebook users by sending each user a “Friend Request.” If the recipient of a “Friend Request”
accepts the request, then the two users will become “Friends” for purposes of Facebook and can
exchange communications or view information about each other. Each Facebook user’s account
includes a list of that user’s “Friends” and a “News Feed,” which highlights information about
the user’s “Friends,” such as profile changes, upcoming events, and birthdays.

16. Facebook users can select different levels of privacy for the communications and
information associated with their Facebook accounts. By adjusting these privacy settings, a
Facebook user can make information available only to himself or herself, to particular Facebook

users, or to anyone with access to the Internet, including people who are not Facebook users. A

4

Case 1:19-mj-00127-V|\/|S Document 1 Filed 02/08/19 Page 5 of 15 Page|D #: 5

Facebook user can also create “lists” of Facebook friends to facilitate the application of these
privacy settings. Facebook accounts also include other account settings that users can adjust to
control, for example, the types of notifications they receive nom Facebook.

17. Facebook users can create profiles that include photographs, lists of personal
interests, and other information Facebook users can also post “status” updates about their
whereabouts and actions, as Well as links to videos, photographs, articles, and other items
available elsewhere on the Internet. Facebook users can also post information about upcoming
“events,” such as social occasions, by listing the event’s tirne, location, host, and guest list. In
addition, Facebook users can “check in” to particular locations or add their geographic locations
to their Facebook posts, thereby revealing their geographic locations at particular dates and
times. A particular user’s profile page also includes a “Wall,” which is a space where the user
and his or her “Friends” can post messages, attachments, and links that will typically be visible
to anyone who can view the user’s profile.

l8. Facebook allows users to upload photos and videos, which may include any
metadata such as location that the user transmitted when s/he uploaded the photo or video. lt
also provides users the ability to “tag” (i.e., label) other Facebook users in a photo or video.
When a user is tagged in a photo or video, he or she receives a notification of the tag and a link
to see the photo or video. F or Facebook’s purposes, the photos and videos associated With a
user’s account will include all photos and videos uploaded by that user that have not been
deleted, as well as all photos and videos uploaded by any user that have that user tagged in them.

19. Facebook users can exchange private messages on Facebook with other users.
These messages, which are similar to e-mail messages, are sent to the recipient’s “Inbox” on

Facebook, which also stores copies of messages sent by the recipient, as well as other

5

Case 1:19-mj-00127-VI\/|S Document 1 Filed 02/08/19 Page 6 of 15 Page|D #: 6

information Facebook users can also post comments on the Facebook profiles of other users or
on their own profiles; such comments are typically associated with a specific posting or item on
the profile. In addition, Facebook has a Chat feature that allows users to send and receive instant
messages through Facebook, These chat communications are stored in the chat history for the
account. Facebook also has a Video Calling feature, and although Facebook does not record the
calls themselves, it does keep records of the date of each call.

20. If a Facebook user does not want to interact with another user on Facebook, the
first user can “block” the second user from seeing his or her account.

21. Facebook has a “like” feature that allows users to give positive feedback or
connect to particular pages. Facebook users can “like” Facebook posts or updates, as well as
Webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can also
become “fans” of particular Facebook pages.

22. Facebook has a search function that enables its users to search Facebook for
keywords, usemames, or pages, among other things.

23. Each Facebook account has an activity log, which is a list of the user’s posts and
other Facebook activities nom the inception of the account to the present. The activity log
includes stories and photos that the user has been tagged in, as well as connections made through
the account, such as “liking” a Facebook page or adding someone as a friend. The activity log is
visible to the user but cannot be viewed by people who visit the user’s Facebook page.

24. Facebook Notes is a blogging feature available to Facebook users, and it enables
users to write and post notes or personal web logs (“blogs”), or to import their blogs from other

services, such as Xanga, LiveJournal, and Blogger.

Case 1:19-mj-00127-VI\/|S Document 1 Filed 02/08/19 Page 7 of 15 Page|D #: 7

25. The Facebook Gilts feature allows users to send virtual “gifts” to their friends that
appear as icons on the recipient’s profile page. Gifts cost money to purchase, and a personalized
message can be attached to each gift. Facebook users can also send each other “pokes,” which
are dee and simply result in a notification to the recipient that he or she has been “poked” by the
sender.

26. Facebook also has a Marketplace feature, which allows users to post free
classified ads. Users can post items for sale, housing, jobs, and other items on the Marketplace.

27. In addition to the applications described above, Facebook also provides its users
with access to thousands of other applications (“apps”) on the Facebook platform. When a
Facebook user accesses or uses one of these applications, an update about that the user’s access
or use of that application may appear on the user’s profile page.

28. Facebook uses the term “Neoprint” to describe an expanded view of a given user
profile. The “Neoprint” for a given user can include the following information from the user’s
profile: profile contact information; News Feed information; status updates; links to videos,
photographs, articles, and other items; Notes; Wall postings; friend lists, including the friends’
Facebook user identification numbers; groups and networks of which the user is a member,
including the groups’ Facebook group identification numbers; future and past event postings;
rejected “Friend” requests; comments; gifts; pokes; tags; and information about the user’s access
and use of Facebook applications

29. Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP
address. These logs may contain information about the actions taken by the user ID or IP
address on Facebook, including information about the type of action, the date and time of the

action, and the user ID and IP address associated with the action, For example, if a user views a

7

Case 1:19-mj-00127-VI\/|S Document 1 Filed 02/08/19 Page 8 of 15 Page|D #: 8

Facebook profile, that user’s IP log would reflect the fact that the user viewed the profile, and
would show when and fi'om what IP address the user did so.

30. Social networking providers like Facebook typically retain additional information
about their users’ accounts, such as information about the length of service (including start date),
the types of service utilized, and the means and source of any payments associated with the
service (including any credit card or bank account number). In some cases, Facebook users may
communicate directly with Facebook about issues relating to their accounts, such as technical
problems, billing inquiries, or complaints from other users. Social networking providers like
Facebook typically retain records about such communications, including records of contacts
between the user and the provider’s support services, as well as records of any actions taken by
the provider or user as a result of the communications

31. As explained herein, information stored in connection with a Facebook account
may provide crucial evidence of the “who, what, why, when, where, and how” of the criminal
conduct under investigation, thus enabling the United States to establish and prove each element
or altematively, to exclude the innocent from further suspicion In my training and experience, a
Facebook user’s “Neoprint,” IP log, stored electronic communications, and other data retained
by Facebook, can indicate who has used or controlled the Facebook account. This “user
attribution” evidence is analogous to the search for “indicia of occupancy” while executing a
search warrant at a residence. For example, profile contact information, private messaging logs,
status updates, and tagged photos (and the data associated with the foregoing, such as date and
time) may be evidence of who used or controlled the Facebook account at a relevant time.
Further, Facebook account activity can show how and when the account was accessed or used.

F or example, as described herein, Facebook logs the Internet Protocol (IP) addresses from Which

8

Case 1:19-mj-00127-V|\/|S Document 1 Filed 02/08/19 Page 9 of 15 Page|D #: 9

users access their accounts along with the time and date. By determining the physical location
associated with the logged IP addresses, investigators can understand the chronological and
geographic context of the account access and use relating to the crime under investigation Such
information allows investigators to understand the geographic and chronological context of
Facebook access, use, and events relating to the crime under investigation Additionally,
Facebook builds geo-location into some of its services. Geo-location allows, for example, users
to “tag” their location in posts and Facebook “friends” to locate each other. This geographic and
tirneline information may tend to either inculpate or exculpate the Facebook account owner.
Last, Facebook account activity may provide relevant insight into the Facebook account owner’s
state of mind as it relates to the offense under investigation For example, information on the
Facebook account may indicate the owner’s motive and intent to commit a crime (e.g.,
information indicating a plan to commit a crime), or consciousness of guilt (e.g., deleting
account information in an effort to conceal evidence from law enforcement).

32. Therefore, the computers of Facebook are likely to contain all the material
described above, including stored electronic communications and information concerning
subscribers and their use of Facebook, such as account access information transaction
information and other account information

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

 

33. I anticipate executing this warrant under the Electronic Communications Privacy
Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(0)(1)(A), by using the warrant
to require Facebook to disclose to the government copies of the records and other information

(including the content of communications) particularly described in SectionI of Attachment B.

Case 1:19-mj-00127-VI\/|S Document 1 Filed 02/08/19 Page 10 of 15 Page|D #: 10

Upon receipt of the information described in Section l of Attachment B, government-authorized
persons will review that information to locate the items described in Section II of Attachment B.
CONCLUSION

34. Based on the forgoing, I request that the Court issue the proposed search warrant.

35. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 271 l. 18 U.S.C. §§ 2703(a), (b)(l)(A) &
(c)(l)(A). Specifically, the Court is “a district court of the United States . . . that - has
jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i). Pursuant to 18
U.S.C. § 2703(g), the presence of a law enforcement officer is not required for the service or
execution of this warrant.

REQUEST FOR SEALING

36. I further request that the Court order that all papers in support of this application
including the affidavit and search warrant, be temporarily sealed for thirty days. These
documents discuss an ongoing criminal investigation Although an indictment has been publicly
filed, the defendant does not know all of the steps law enforcement agents are taking to procure
evidence as to the charged crimes, and the defendant may take steps to interfere with the law

enforcement investigation Accordingly, there is good cause to seal these documents for thirty

10

Case 1:19-mj-00127-VI\/|S Document 1 Filed 02/08/19 Page 11 of 15 Page|D #: 11

days until further investigation has been conducted because their premature disclosure may

Seriously jeopardize that investigation

Respectfully submitted,

§§ O)LLK"
\JQ}qNNA BECK

Special Agent
Bureau of Alcohol, Tobacco, Firearms and
Explosives

Subscribed and sworn to before me on February 8, 2019

v _/ v
HONORABLE VERA M. SCANLON

UNITED STATES MAGISTRATE IUDGE
EASTERN DISTRICT OF NEW YORK

ll

Case 1:19-mj-00127-VI\/|S Document 1 Filed 02/08/19 Page 12 of 15 Page|D #: 12

ATTACHMENT A
Property to Be Searched

This warrant applies to information associated with the Facebook user ID
100002075016114 that is stored at premises owned, maintained, controlled, or operated by

Facebook Inc., a company-headquartered in l\/lenlo Park, California.

Case 1:19-mj-00127-V|\/|S Document 1 Filed 02/08/19 Page 13 of 15 Page|D #: 13

ATTACHMENT B

Particular Things to be Seized
I. Information to be disclosed by Facebook
To the extent that the information described in Attachment A is within the possession custody,
or control ofFacebook Inc. (“Facebook”), including any messages, records, files, logs, or
information that have been deleted but are still available to Facebook, or have been preserved
pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is required to disclose the
following information to the government for each user lD listed in Attachment A:

(a) All contact and personal identifying information including hill narne, user
identification number, birth date, gender, contact e-mail addresses, Facebook
passwords, Facebook security questions and answers, physical address (including
city, state, and zip code), telephone numbers, screen names, websites, and other
personal identifiers.

(b) All activity logs for the account and all other documents showing the user’s posts
and other Facebook activities;

(c) All photos and videos uploaded by that user ID and all photos and videos
uploaded by any user that have that user tagged in them;

(d) All profile information News Feed information status updates; links to videos,
photographs, articles, and other items; Notes; Wall postings; niend lists, including
the friends’ Facebook user identification numbers; groups and networks of which
the user is a member, including the groups’ Facebook group identification

numbers; future and past event postings; rejected “Friend” requests; comments;

Case 1:19-mj-00127-V|\/|S Document 1 Filed 02/08/19 Page 14 of 15 Page|D #: 14

(€)

(f)
(a)
(h)

(i)
(1<)
(1)
(m)
(11)

(P)

gifts; pokes; tags; and information about the user’s access and use of Facebook
applications;

All other records of communications and messages made or received by the user,
including all private messages, chat history, video calling history, and pending
“Friend” requests; 4

All “check ins” and other location information;

All IP logs, including all records of the IP addresses that logged into the account;
All records of the account’s usage of the “Like” feature, including all Facebook
posts and all non-Facebook webpages and content that the user has “liked”;

All information about the Facebook pages that the account is or Was a “fan” of;
All past and present lists of friends created by the account;

All records of Facebook searches performed by the account;

l All information about the user’s access and use of Facebook Marketplace;

The types of service utilized by the user;

The length of service (including start date) and the means and source of any
payments associated with the service (including any credit card or bank account
number);

All privacy settings and other account settings, including privacy settings for
individual Facebook posts and activities, and all records showing which Facebook
users have been blocked by the account;

All records pertaining to communications between Facebook and any person
regarding the user or the user’s Facebook account, including contacts with support

services and records of actions taken

2

Case 1:19-mj-00127-VI\/|S Document 1 Filed 02/08/19 Page 15 of 15 Page|D #: 15

II. Information to be seized by the government

All information described above in Section l that constitutes evidence of a violation of 18 U.S.C.
§ 922(g) involving ALONZO SHIPP since January l, 2018, including, for the user ID identified
on Attachment A, information pertaining to the following matters:

(aj Evidence of the possession of firearms by SHIPP;

(b) Evidence indicating how SHIPP Went by the nickname “Pump” and/or that other
individuals knew him by the name “Pump”;

(c) Evidence demonstrating that SHIPP had a bandage on his left arm in or about the
time of the shooting;

(d) Evidence indicating how and when the Facebook account was accessed or used,
to determine the chronological and geographic context of account access, use, and
events relating to the crime under investigation and to the Facebook account
owner (including, but not limited to, whether SHIPP was in or around Queens,
New York at the time of the shooting in July 2018);

(e) Evidence indicating the Facebook account owner’s state of mind as it relates to
the crime under investigation

(f) The identity of the person(s) who created or used the user ID, including records

that help reveal the whereabouts of such person(s).

